                           IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA

                                            BECKLEY DIVISION


    KENNETH COZART,                                           )
                                                              )
                                                              )
                   Plaintiff,                                 )
                                                              )             CASE NO. 5:18-CV-00397
          vs.                                                 )
                                                              )
    BLUESTONE INDUSTRIES, INC., ET                            )
    AL.,                                                      )
                                                              )
                                                              )
                   Defendants.                                )

                                                   ORDER


         On this day the undersigned held an informal telephone conference regarding Plaintiff’s

Second Motion to Compel (ECF No. 50) and Plaintiff’s Motion for Sanctions (ECF No. 52).

Participating on behalf of Plaintiff was J.C. Powell, Esq. and on behalf of Defendants was John

Hussell, IV, Esq. At the close of the discussions, the parties agreed as follows:

         1. Defendants shall produce their responses to Plaintiff’s Second Request for Production

             of Documents no later than March 8, 2019. 1

         2. Defendants shall immediately produce the appropriate Authorization for Release of

             Financial Information to Plaintiff that includes the two known banking institutions used

             by Defendant Bluestone Industries, Inc.: Branch Banking and Trust Company (BB&T)

             and Community Trust Bank. The Authorizations shall be modified to the extent that


1
  The Court explained that the failure to object to the discovery requests within the period of time permitted by the
local rules effectively negates any objections that the defendants would have had to the discovery. Specifically, LR
Civ P 37.1(a) provides: “Objections to disclosures or discovery that are not filed within the response time allowed by
the Federal Rules of Civil Procedure, the scheduling order(s), or stipulation of the parties pursuant to FR Civ P 29,
whichever governs, are waived unless otherwise ordered for good cause shown. Objections shall comply with FR Civ
P 26(g) and any claim of privilege or objection shall comply with FR Civ P 26(b)(5).”

                                                          1
          the clause “Account Holder has the right to revoke this Authorization in writing at any

          time” will be removed. If there is/are any additional banking institution(s) disclosed in

          Defendants discovery responses, Defendants shall immediately provide another

          Authorization(s) to Plaintiff in order for Plaintiff to obtain the additional financial

          documents.

       3. Defendants shall provide to Plaintiff three sets of three consecutive days as alternate

          dates for the depositions of Stephen Ball, Jillean L. Justice, James T. Miller, James C.

          Justice, III, and Lindsey Wells to all be conducted in Beckley, West Virginia; upon

          confirmation by Plaintiff of the selection of one specific set of three consecutive days

          for the depositions, the witnesses SHALL appear for same and these depositions

          SHALL NOT be cancelled.

       Accordingly, based on the foregoing, Plaintiff’s Second Motion to Compel (ECF No. 50)

is hereby GRANTED as stated herein. Plaintiff’s Motion for Sanctions (ECF No. 52) is hereby

MOOT based on the agreement reached by counsel for the parties regarding the depositions. The

Clerk is requested to TERMINATE the Motions.

       The Clerk is further requested to send a copy of this Order to all counsel of record.

       ENTER: March 1, 2019.




                                                2
